1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    DUSTIN MIGUEL
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       No. 1:19-cr-00193-NONE-SKO
12                             Plaintiff,
13           v.                                       MOTION TO WITHDRAW AS COUNSEL OF
                                                      RECORD AND FOR APPOINTMENT OF
14    DUSTIN MIGUEL,                                  NEW COUNSEL
                                                      (DECLARATION OF CONFLICT)
15                            Defendant.
16
17          Matthew Lemke, Assistant Federal Defender, and counsel of record in the above-
18   captioned case, moves for an order allowing him to withdraw as counsel of record and for
19   appointment of new counsel to represent defendant Dustin Miguel. In support of this motion, he
20   avers as follows:
21      1. The Federal Defender’s Office was appointed to represent Dustin Miguel on December
22          13, 2019 at his initial appearance in this district.
23      2. The undersigned is an employee of the Federal Defender’s office and was assigned to
24          represent Mr. Miguel on or about January 30, 2020.
25      3. At the time of acceptance of appointment, the Federal Defender’s Office had completed
26          its routine review for any potential conflicts and determined that no conflict existed.
27      4. Upon review of the discovery, it became apparent that the discovery and indictment in
28          this matter are virtually identical to United States v. Brandon Godinho, 1:19-cr-00194-
1             DAD-BAM, whom our office was appointed to represent on October 15, 2019. Because

2             the cases were on separate indictments and came through several months apart, and

3             significant portions of the discovery were redacted, our office was not able to catch the

4             conflict until we thoroughly reviewed the discovery provided in both cases. Because the

5             Office of the Federal Defender has had substantive conversations with both Mr. Miguel

6             and Mr. Godinho, that has created a conflict with both clients, and thus the Office of the

7             Federal Defender cannot continue to represent Mr. Miguel.

8       5. In light of the conflict, the Federal Defender’s Office is unable to effectively represent

9             Mr. Miguel, and therefore requests to withdraw as counsel and for new counsel to be

10            appointed from the CJA Panel.

11      6. The CJA Panel Administrator was notified in advance and CJA counsel Michael

12            McKneely is willing to accept appointment in this matter. We respectfully request that

13            this Court appoint Michael McKneely for Mr. Miguel.

14
15                                                  Respectfully submitted,

16
17   DATED: March 9, 2020                           /s/ Matthew Lemke
                                                    MATTHEW LEMKE
18                                                  Assistant Federal Defender
                                                    Attorneys for DUSTIN MIGUEL
19
20
                                                  ORDER
21
22            IT IS SO ORDERED that the Office of the Federal Defender is relieved and that CJA

23   Panel Attorney Michael McKneely is hereby appointed.

24
     IT IS SO ORDERED.
25
     Dated:     March 10, 2020
26
                                                         UNITED STATES MAGISTRATE JUDGE
27
28
